McMurray, Presiding Judge.
This is the third appellate decision arising out of an ongoing dispute over the terms of a settlement of claims between plaintiff Cleair Gray and defendant Terry P. McKenna, in his capacity as executor of the estate of plaintiff’s late husband, James H. Gray, Sr. In McKenna v. Gray, 207 Ga. App. 444 (428 SE2d 370), this court affirmed an order of the Dougherty Superior Court holding McKenna, as executor, in contempt. This prior decision was reversed by the Georgia Supreme Court in McKenna v. Gray, 263 Ga. 753 (438 SE2d 901). The Supreme Court decision was directed primarily to issues concerning the use of contempt as a remedy to enforce a money judgment and did not comment upon the analysis contained in this court’s earlier decision, authored by now Chief Judge Beasley, which addressed the construction of the agreement between the parties and whether the annuity purchased by the estate was adequate to meet the estate’s obligation to Ms. Gray. While the reversal of our earlier decision may prevent the analysis contained therein being viewed as the law of the case, we continue to embrace the compelling logic set forth by Chief Judge Beasley and once again adopt it. The construction by the trial court of the agreement between the parties being consistent with that stated in this court’s earlier decision in McKenna v. Gray, 207 Ga. App. 444, supra, we find defendant’s enumerations of error to lack merit.

Judgment affirmed.


Andrews and Blackburn, JJ., concur.